 Case 3:17-cv-00566-RCJ-WGC Document 112-1 Filed 01/03/20 Page 1 of 2




 1    Jerry M. Snyder
      Jerry Snyder Law
 2    Nevada State Bar No. 6830
      429 Plumb Ln.
 3    Reno, Nevada 89509
      Jerry@Jerrysnyderlaw.com
 4    Telephone (775) 499-5647
      Facsimile (775) 499-5648
 5    Attorney for Plaintiff
 6                                 UNITED STATES DISTRICT COURT
 7                                          DISTRICT OF NEVADA
 8                                                        *****
 9                                                          )
      1600 EAST NEWLANDS DRIVE,                             )
10    LLC, a Delaware limited liability                     )     Case No.:       3:17-cv-00566-RCJ-WGC
      company,                                              )
11                                                          )
                   Plaintiff,                               )     [PROPOSED] ORDER
12                                                          )     EXTENDING PRETRIAL
                   v.                                       )     DISCLOSURE DEADLINE
13                                                          )
      AMAZON.COM.NVDC, LLC, a                               )
14    Delaware limited liability company                    )
      f/k/a AMAZON.COM.NVDC, INC.;                          )
15    AMAZONCOM, INC., a Delaware                           )
      Corporation; and DOES I-X and ROE                     )
16    CORPORATIONS XI-XX, inclusive,                        )
                                                            )
17                  Defendants                              )
                                                            )
18    ___________________________________
19
              Having reviewed the Stipulation to Extend Deadline for Pretrial
20
21    Disclosures, and good cause appearing therefore, IT IS HEREBY ORDERED that

22    the Pretrial Disclosure Deadline is extended to January 6, 2020.
23     IT IS FURTHER ORDERED that the Calendar Call currently set for 10:00 A.M., Tuesday, January 21, 2020 is
     IT IS SO
     VACATED   andORDERED      this
                  RESCHEDULED to     7th day of
                                 a TELEPHONIC       January,
                                                CALENDAR    CALL2020.
                                                                   10:00 A.M., Monday, March 2, 2020.
24
        TELEPHONIC CALENDAR CALL as follows: The parties shall dial in to the Meet-Me-Line 888.675.2535; Access
25 Code: 2900398; Security Code: 030220, five (5) minutes prior to hearing and shall remain on the line until the
     Court convenes the case. Cell phone is prohibited, the parties must use a land line.
26                                                                ______________________
       IT IS FURTHER ORDERED that the Bench Trial currently setROBERT
                                                               for 8:30 A.M.,C.Monday,
                                                                                JONES  February 3, 2020, is VACATED
27
     and RESCHEDULED TO 8:30 A.M., Monday, March 16, 2020, in   RENO   COURTROOM
                                                               Senior District Judge3,  before Judge Robert C. Jones.
28
     IT IS SO ORDERED this 7th day of January, 2020.
     _________________________________________               1
     ROBERT C. JONES, Senior District Judge
